In a subrogation action to recover insurance benefits paid to the plaintiffs insured for the theft of personal property, the defendant appeals from a judgment of the Supreme Court, Queens County (Geller, J.H.O.), entered September 29, 2008, which, after a nonjury trial, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed, with costs.
Based on the evidence at trial, the Supreme Court properly found in favor of the plaintiff on the issue of liability. Mastro, J.P, Fisher, Eng and Hall, JJ., concur.